ORDER
PER CURIAM.
Florence Bell (Defendant) appeals from the judgment upon her conviction by a jury of forgery, Section 570.090, RSMo 2000. The trial court sentenced Defendant to three years’ imprisonment.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).